DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Hitachi (JP 6-197922) discloses an information processing device (Figs 24, 43, 46, Claim 1 physical quantity control device) comprising: an acquisition unit ([0028]-[0031] air state, physiological condition and state of mind detection means) configured to acquire context information concerning a state or a situation of an external environment or context information concerning a user (outdoor temperature, heart rate, sweat rate); and a modulation unit ([0024] including calculating means to determine an output time series data producing a control signal that controls the degree of a physical quantity, including setting frequencies for outputting haptics, [0208], [0220]) configured to modulate a control signal ([0024] electrical signal) for controlling a haptics unit ([0001] including vibration of air, electric massaging machine; [0024] actuators vibration and massage quantity of stimulus) for presenting haptics to a predetermined part of the user on a basis of the context information having been acquired (Claim 1 stimulus to a human body).  Hitachi discloses wherein targeting a frequency in accordance with the context information having been acquired, the modulation unit modulates the control signal ([0208], [0220] controls the variable frequency response…frequency characteristic of a wind suitable for a user’s state of mind; [0081] stores change range for center level of wind speed). 
a low pass filter (LPF) is used on the generated waveform, it is possible to generate the haptic output signals in which frequencies are attenuated in a frequency range higher than a broken line in the vertical direction shown in the lower part of FIG. 4, for example. Further, when a high pass filter (HPF) is used on the generated waveform, it is possible to generate sound output signals in which frequencies are attenuated in a frequency range lower than a broken line in the vertical direction shown in the lower part of FIG. 4).
While Hitachi and Komori disclose haptic response systems with user interfaces, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a modulation unit modulates a control signal by targeting at least one frequency band and determining a tactile strength at each targeted frequency band in accordance with context information acquired by an acquisition unit, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685